1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                               ***

6    DRESDEN MICHAEL WILLIAMS,                        Case No. 2:18-cv-01297-MMD-GWF

7                                      Petitioner,                  ORDER
            v.
8
     JERRY HOWELL, et al.,
9
                                   Respondents.
10

11          Respondents’ motion for enlargement of time (ECF No. 29) is granted.

12   Respondents will have until February 28, 2019, to file a reply to Petitioner’s response to

13   the motion to dismiss in this case.

14          DATED THIS 21st day of February 2019.

15

16                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
